         Case 1:01-cr-00257-AT Document 303 Filed 12/14/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: ____________________
                                                                DATE FILED: __12/14/2020

              -against-
                                                                        01 Cr. 00257-1 (AT)
LUIS ROJAS,
                                                                              ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       The Government is directed to provide the Court with a copy of Defendant Rojas’
presentence investigation report by December 15, 2020.

       SO ORDERED.

Dated: December 14, 2020
       New York, New York
